199 F.2d 375
VIRGINIA ENGINEERING COMPANY, Inc.v.INTERNATIONAL HARVESTER COMPANY.
No. 11476.
United States Court of Appeals Sixth Circuit.
Oct. 14, 1952.

Canada, Russell & Turner, Memphis, Tenn., Montague, Ferguson & Holt Newport News, Va., for appellant.
Chandler, Shepherd, Heiskell & Williams, Memphis, Tenn., for appellee.
Before HICKS, ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel and upon consideration of all of which the Court is of the opinion that there is no reversible error upon the record.


2
It is, therefore, ordered and adjudged that the judgment appealed from entered in the District Court on June 1, 1951, be and the same is in all things affirmed upon the grounds and for the reasons set out in the opinion of the District Judge announced on May 24, 1951, and the findings of fact and conclusions of law entered in the District Court on June 1, 1951.